DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 01/11/2022, the amendments have been considered. Claims 1, 10, and 11 have been amended. Claim 4-6, 8, 9, 14, and 15 have been cancelled. Claims 1-3, 7, and 10-13 are pending for examination, the rejection cited as stated below.



Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Also, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss all the references applied against the claims, explaining how the claims avoid the references or distinguish from them, not merely one of the references. The Examiner points to Applicant’s Remarks on Page 13, which indicates that the prior arts of both Garbosa and Lee fail to disclose or render obvious the presently claimed features recited in independent claim 1. However, this argument is not relevant since the Applicant is not clearly indicating why the prior art of Lee does not disclose the features of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over André Gustavo Garbosa et al (US 20220021553 A1), hereinafter “Garbosa” in view of Keum-koo Lee et al (US 20110047214 A1), hereinafter “Lee”.

Regarding Claim 1, Garbosa discloses  an electronic apparatus among a plurality of electronic apparatuses forming an internet of things (IoT) environment (Garbosa, Fig 1, Paragraphs 0136-0144, home network which includes a terminal device connected to a plurality of smart home appliances capable of transmitting and receiving data through wireless communication with other devices), the electronic apparatus comprising:
a communicator (Garbosa, Fig 1, 0138, terminal device is capable of transmitting/receiving data through wireless communication);
and a processor (Garbosa, Paragraph 0122, terminal device comprises a processor and a memory) configured to:
control the communicator to transmit, to the first electronic apparatus, information on a first application for performing the first sub-service that is received from a server (Garbosa, Paragraphs 0156-0157, cloud server comprises an application storage server in which at least one application is stored and transferred to the terminal device upon a download request of the terminal device. Paragraph 0172, home appliances are selected on the terminal device. Paragraph 0174, one or more control instructions are selected on the terminal device, wherein the one or more control instructions refer to any instruction for a home appliance that causes the same to execute a corresponding action),
receive, from the server, a second application for performing a second sub-service which the electronic apparatus is capable of performing, among the plurality of sub-services, through the communicator (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process),
perform the second sub-service through the received second application to provide the service in association with the first electronic apparatus that performs the first sub-service based on information on the first application (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event. Paragraphs 0168-0170, controlling the function of one or more of the registered smart home appliances).

However, Garbosa fails to explicitly disclose receive, from the plurality of electronic apparatuses, information on the plurality of electronic apparatuses through the communicator, from among the plurality of electronic apparatuses forming the IoT environment, identify a first electronic apparatus that is capable of performing a first sub-service among a plurality of sub-services to provide a service based on the information on the plurality of electronic apparatuses being received from the plurality of electronic apparatuses through the communicator, based on the electronic apparatus not being capable of performing the second sub-service, identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of electronic apparatuses by comparing information requested to perform the second sub-service and the information on the plurality of electronic apparatuses received from the plurality of electronic apparatuses, based on the identified alternative electronic apparatus that is capable of performing the second sub-service existing, control the communicator to transmit the received information on the second application to the alternative electronic apparatus, wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the first electronic apparatus that performs the first sub-service based on the information on the first application, based on the alternative electronic apparatus performing the second sub-service, control not to perform the second sub-service through the second application, receive, from the server, a fourth application corresponding to a fourth sub-service to provide the service through the communicator, receive, from a third electronic apparatus among the plurality of electronic apparatuses, information for the fourth sub-service being obtained by the third electronic apparatus, and based on the received information for the fourth sub-service, perform the fourth sub-service through the received fourth application, in order to provide the service in association with the third electronic apparatus that obtains the information for the fourth sub-service.

Lee, from the same or similar field of endeavor, discloses receive, from the plurality of electronic apparatuses, information on the plurality of electronic apparatuses through the communicator (Lee, Paragraph 0028, relay unit generates metadata including identification information, physical properties, functions, and performance of at least one of the second devices connected to the relay unit. Paragraphs 0029, 0045, second device provides information regarding functions that may be performed by the second device to the first device directly to the first device or via the relay unit),
from among the plurality of electronic apparatuses forming the IoT environment, identify a first electronic apparatus that is capable of performing a first sub-service among a plurality of sub-services to provide a service based on the information on the plurality of electronic apparatuses being received from the plurality of electronic apparatuses through the communicator (Lee, Paragraph 0031, acquire functions of second devices to confirm sharable functions of the second device. Paragraphs 0035-0037, transmitting signal for authorizing link from the second device based on detected device capable of performing a function desired by the first device),
based on the electronic apparatus not being capable of performing the second sub-service, identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of electronic apparatuses by comparing information requested to perform the second sub-service and the information on the plurality of electronic apparatuses received from the plurality of electronic apparatuses (Lee, Paragraph 0031, acquire functions of second devices to confirm sharable functions of the second device. Paragraphs 0035-0037, transmitting signal to devices that can perform the function desired by the first device based on received second device information),
based on the identified alternative electronic apparatus that is capable of performing the second sub-service existing, control the communicator to transmit the received information on the second application to the alternative electronic apparatus, wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the first electronic apparatus that performs the first sub-service based on the information on the first application (Lee, Paragraphs 0037-0039, when first device and second device are linked, information from first device is sent to the second device. Second device performs functions not being able to be performed by the first device and shares result with first device),
based on the alternative electronic apparatus performing the second sub-service, control not to perform the second sub-service through the second application (Lee, Paragraphs 0044-0045, first device selects second device to perform the function since the first device cannot perform the function. Paragraph 0067, first device is instructed to standby based on shared function being performed on second device),
receive, from the server, a fourth application corresponding to a fourth sub-service to provide the service through the communicator (Lee, Paragraph 0031, requesting information regarding sharable function to the home server),
receive, from a third electronic apparatus among the plurality of electronic apparatuses, information for the fourth sub-service being obtained by the third electronic apparatus (Lee, Paragraphs 0038, 0073, first device acquires result data generated by performing the shared function),
and based on the received information for the fourth sub-service, perform the fourth sub-service through the received fourth application, in order to provide the service in association with the third electronic apparatus that obtains the information for the fourth sub-service (Lee, Paragraphs 0039-0040, first device receives result data generated by performing a shared function in the second device).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garbosa in view of Lee in order to further modify the method of controlling a function of at least one smart home appliance in a network system from the teachings of Garbosa with the method of connections between devices for sharing functions via a network from the teachings of Lee.
One of ordinary skill in the art would have been motivated because the desired tasks would be able to be accomplished by having multiple devices in a network capable of performing a function/task (Lee– Paragraphs 0005, 0007-0008).


Regarding Claim 2, the combination of Garbosa and Lee disclose the electronic apparatus of claim 1 above, where Garbosa further discloses wherein the information on the first application comprises at least one of a package to install the first application or a uniform resource locator (URL) to receive the package from the server (Garbosa, Paragraph 0138, terminal device stores and executes programs including instructions, such as programs known as applications. Paragraph 0156, application storage server stores an application or updated file of the application. Terminal device requests to download the application or the updated file of the application).

Regarding Claim 3, the combination of Garbosa and Lee disclose the electronic apparatus of claim 1 above, where Garbosa further discloses wherein the processor is further configured to install the received second application in the electronic apparatus and perform the second sub-service by executing the installed second application (Garbosa, Paragraphs 0156-0157, terminal device transmits download requests for applications to the application storage server. Paragraph 0164, terminal device registers smart home appliances using the application in the terminal device. Fig 2, Paragraphs 0172-0201, controlling the functioning of one or more of the registered smart home appliances through the application on the terminal device).
Regarding Claim 7, the combination of Garbosa and Lee disclose the electronic apparatus of claim 1 above, where Garbosa further discloses wherein the processor is further configured to:
based on receiving an instruction to request a third application for performing a third sub-service from a second electronic apparatus among the plurality of electronic apparatuses, receive, from the server, information on the third application through the communicator, control the communicator to transmit the received information on the third application to the second electronic apparatus that transmits the instruction (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process. Paragraphs 0168-0170, controlling the function of one or more of the registered smart home appliances),
wherein the second electronic apparatus is configured to perform the third sub-service based on the information on the third application that is received from the electronic apparatus, in order to provide a service in association with a different electronic apparatus among the plurality of electronic apparatuses (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event).


Regarding Claim 10, Garbosa discloses an internet of things (IoT) system including a plurality of electronic apparatuses forming the IoT environment (Garbosa, Fig 1, Paragraphs 0136-0144, home network which includes a terminal device connected to a plurality of smart home appliances capable of transmitting and receiving data through wireless communication with other devices), the IoT system comprising:
a first electronic apparatus (Garbosa, Paragraph 0137, terminal device in connection with smart home appliances);
and 4Appl. No.: 17/286,981Response dated: August 23, 2022a second electronic apparatus configured to perform a first sub-service based on information on a first application that is received from the first electronic apparatus (Garbosa, Paragraph 0170, terminal device controls the functioning of one or more of the registered smart home appliances),
based on receiving information on a first application for performing the first sub-service from a server, transmit information on the first application to the second electronic apparatus (Garbosa, Paragraphs 0156-0157, cloud server comprises an application storage server in which at least one application is stored and transferred to the terminal device upon a download request of the terminal device. Paragraph 0172, home appliances are selected on the terminal device. Paragraph 0174, one or more control instructions are selected on the terminal device, wherein the one or more control instructions refer to any instruction for a home appliance that causes the same to execute a corresponding action),
receive, from the server, a second application for performing a second sub-service which the first electronic apparatus is capable of performing, among the plurality of sub-services (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process),
perform the second sub-service through the received second application, in order to provide the service in association with the second electronic apparatus that performs the first sub-service based on the information on the first application (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event. Paragraphs 0168-0170, controlling the function of one or more of the registered smart home appliances),


However, Garbosa fails to explicitly disclose wherein the first electronic apparatus is configured to:
receive, from the plurality of electronic apparatuses, information on the plurality of electronic apparatuses,
identify the second electronic apparatus that is capable of performing a first sub-service among a plurality of sub-services to provide a service, among the plurality of electronic apparatuses based on the information on the  plurality of electronic apparatuses being received from the plurality of electronic apparatuses,
based on the electronic apparatus not being capable of performing the second sub-service, identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of electronic apparatuses by comparing information requested to perform the second sub-service and the information on the plurality of electronic apparatuses received from the plurality of electronic apparatuses,
and based on the identified alternative electronic apparatus that is capable of performing the second sub-service existing, control communicator to transmit the received information on the second application to the alternative electronic apparatus, wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the first electronic apparatus that performs the first sub-service based on the information on the first application,
based on the alternative electronic apparatus performing the second sub-service, control not to perform the second sub-service through the second application,
receive, from the server, a fourth application corresponding to a fourth sub-service to provide the service,
receive, from a third electronic apparatus among the plurality of electronic apparatuses, information for the fourth sub-service being obtained by the third electronic apparatus,
and based on the received information for the fourth sub-service, perform the fourth sub-service through the received fourth application, in order to provide the service in association with the third electronic apparatus that obtains the information for the fourth sub-service.

Lee, from the same or similar field of endeavor, discloses wherein the first electronic apparatus is configured to:
receive, from the plurality of electronic apparatuses, information on the plurality of electronic apparatuses (Lee, Paragraph 0028, relay unit generates metadata including identification information, physical properties, functions, and performance of at least one of the second devices connected to the relay unit. Paragraphs 0029, 0045, second device provides information regarding functions that may be performed by the second device to the first device directly to the first device or via the relay unit),
identify the second electronic apparatus that is capable of performing a first sub-service among a plurality of sub-services to provide a service, among the plurality of electronic apparatuses based on the information on the  plurality of electronic apparatuses being received from the plurality of electronic apparatuses (Lee, Paragraph 0031, acquire functions of second devices to confirm sharable functions of the second device. Paragraphs 0035-0037, transmitting signal for authorizing link from the second device based on detected device capable of performing a function desired by the first device),
based on the electronic apparatus not being capable of performing the second sub-service, identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of electronic apparatuses by comparing information requested to perform the second sub-service and the information on the plurality of electronic apparatuses received from the plurality of electronic apparatuses (Lee, Paragraph 0031, acquire functions of second devices to confirm sharable functions of the second device. Paragraphs 0035-0037, transmitting signal to devices that can perform the function desired by the first device based on received second device information),
and based on the identified alternative electronic apparatus that is capable of performing the second sub-service existing, control communicator to transmit the received information on the second application to the alternative electronic apparatus, wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the first electronic apparatus that performs the first sub-service based on the information on the first application (Lee, Paragraphs 0037-0039, when first device and second device are linked, information from first device is sent to the second device. Second device performs functions not being able to be performed by the first device and shares result with first device),
based on the alternative electronic apparatus performing the second sub-service, control not to perform the second sub-service through the second application (Lee, Paragraphs 0044-0045, first device selects second device to perform the function since the first device cannot perform the function. Paragraph 0067, first device is instructed to standby based on shared function being performed on second device),
receive, from the server, a fourth application corresponding to a fourth sub-service to provide the service (Lee, Paragraph 0031, requesting information regarding sharable function to the home server),
receive, from a third electronic apparatus among the plurality of electronic apparatuses, information for the fourth sub-service being obtained by the third electronic apparatus (Lee, Paragraphs 0038, 0073, first device acquires result data generated by performing the shared function),
and based on the received information for the fourth sub-service, perform the fourth sub-service through the received fourth application, in order to provide the service in association with the third electronic apparatus that obtains the information for the fourth sub-service (Lee, Paragraphs 0039-0040, first device receives result data generated by performing a shared function in the second device).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garbosa in view of Lee in order to further modify the method of controlling a function of at least one smart home appliance in a network system from the teachings of Garbosa with the method of connections between devices for sharing functions via a network from the teachings of Lee.
One of ordinary skill in the art would have been motivated because the desired tasks would be able to be accomplished by having multiple devices in a network capable of performing a function/task (Lee– Paragraphs 0005, 0007-0008).


Claim 11 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of connection between devices for sharing functions via a network.
Some of the prior art include:
	US 20110047266 A1, US 9628485 B2, and US 20070011678 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446